DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
	In the amendment filed on 2/17/2022, claims 1, 2, and 14 have been amended. Claim 21 has been added. The currently pending claims considered below are claims 1-21.


Terminal Disclaimer
The terminal disclaimer filed 2/17/2022 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of US
Patent 10,885,141, has been reviewed and is accepted. The terminal disclaimer has
been recorded

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Neilley et al. (US Patent 7,751,978 B1) teach analogous art to the instant application, that of managing and presenting weather information. Neilley more specifically teaches a method of presenting weather condition information based on user-entered parameters. However, after careful consideration of the claim amendments and response (pages 2-12) filed on 2/17/2022, the terminal disclaimer received and approved on 2/17/2022, and the telephone interview held on 2/14/2022, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Neilley teaching presenting weather condition information of a plurality of locations in response to a user query for weather information able to specify multiple regions of interest, but does not specifically teach outputting user-specified geographic locations satisfying a query in a list or map along with respective user-specified procedures for weather conditions, the user-specified procedures being response procedures created by the user and related to weather conditions of locations of interest to user identified in a user-defined query, as disclosed in independent claim 1 and similarly in independent claims 2, 14, and 21.
The feature of outputting a query response for weather information is disclosed in claim 1, that discloses “simultaneously generate for display, in a user interface, the user-specified locations that satisfy the user-defined query in either a list or a map that includes visual indications of the user-specified locations and a respective user-specified procedure, from the user information database, for the user-specified locations that satisfy the user-defined query, wherein the respective user-specified procedures are response procedures that are created by a user and related to weather conditions of locations of interest to the user.”, and similarly in claims 2, 14, and 21. Consequently, independent claims 1, 2, 14, and 21 and dependent claims 3-13 and 15-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US Publication 2002/0091692 A1)
Nama (US Patent 10,296,179 B2)
Zimmer (US Patent 8,674,850 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168